Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/30/2021 has been entered.  Claims 1-12 remain pending. Claim 13 has been added.

The amendments to the claims and drawings have overcome the objections to the drawings made in Non-Final Rejection mailed 08/30/2021 and those objections are hereby withdrawn. 

The amendments to the claims have overcome each and every objection to the claims made in Non-Final Rejection mailed 08/30/2021 and those objections are hereby withdrawn. 

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Non-Final Rejection mailed 08/30/2021 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below. Please also see prior art cited but not relied upon in Conclusion section below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9, & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080181762 to Ganelin which incorporates by reference US 6129507 to Ganelin (henceforth referred to as “‘507”) as evidenced by US 2361521 to Yates and US 20060237914 to Li.
(a) Regarding claim 1: 
(i) Ganelin discloses a centrifugal rotating machine (see title and abstract) comprising: 
a rotating shaft (‘507: central shaft 30) which extends along an axis (“axis of the shaft”, Par 0028); 
an impeller (rotating impeller 2, Par 0070; “rotor”, claim 1; ‘507: rotor 20) which is configured to pump (see abstract) a fluid (“pumping fluid”, Par 0006) flowing in from one side in an axial direction (‘507: inlet 25 side of the pump) to an outside in a radial direction (“outward flow”, see abstract), 
the impeller including a disk (“back shroud of the rotor”, Par 0022; “rear surface” of rotor, Par 0050; ‘507: rear disk 22) fixed to the rotating shaft (claim 1; ‘507: Fig 1) and a cover (“front surface” of rotor, Par 0050; impeller front shroud 2, Par 0068; ‘507: front disk 21) covering a blade provided on the disk (‘507: “vanes” of impeller to form pumping element, Col 1 Lns 25-29, reasonably disclosed in Fig 1); and 
a casing (“stationary shroud or housing”, Par 0006; “housing shroud”, Pars 0050-0051; shroud 1; ‘507: housing 10) defining an internal space (portion within casing housing the impeller), the impeller being disposed in the internal space (Par 0050), 
wherein an impeller flow path (‘507: flow path internal to the impeller through which fluid flows from the inlet 25 of the pump to the outlet 26 of the pump, Fig 1) through which the fluid is pumped (Par 0050) is formed by an upstream surface of the disk in the axial direction and an inner peripheral surface of the cover (‘507: Fig 1), 
wherein an outer flow path (“front cavity”, Pars 0003/0022/0067-0069; “annular cavity adjacent the rotating rotor”, Par 0021; “general cavity”, Par 0052; “cavity”, claim 1; ‘507: front cavity 31, channel 55, Fig 1) is formed by an outer peripheral surface of the cover (surface of cover facing inner surface of casing 1 and/or subdividing means 4, Fig 1; ‘507: Fig 1) and an inner peripheral surface of the casing (“interior wall of the housing shroud” forming the outer flow path, Par 0052, Fig 1; and/or subdividing means 4, Fig 1; ‘507: Fig 1) facing the outer peripheral surface of the cover (Fig 1), 
wherein the outer flow path is connected to the impeller flow path (Par 0051)  at an outlet of the impeller flow path (outlet of the pump, Par 0050, Fig 1; ‘507: Fig 1), and 
wherein a protrusion portion (ring section 3; subdividing means 4; peripheral vanes 8; spiral vanes 9; “radial ribs”, not shown, attaching subdividing means 4 to stator 1, Par 0051; “anti-rotation vanes”, not shown, of radial disc 5; “radial ribs” and/or “protruding ribs” formed in restrictive means 7 opposite rotor 2, Par 0055; ‘507: disk 50, braking vanes 56, Fig 1) protruding from the inner peripheral surface of the casing toward the outer peripheral surface of the cover (Figs 1-5; ‘507: Fig1A) is provided in the outer flow path (Pars 0051/0055/0059; all Figures).
(ii) Ganelin does not explicitly disclose wherein the protrusion portion is formed in a plate shape. 
(iii) The Applicant has disclosed no criticality, nor any unexpected results, from forming the protrusion portion in a plate shape and it is well known in the art to form protrusion portions in a plate shape as evidenced by Yates (rib structure 26, vanes 27, Figs 1-3) and Li (swirl reversal vanes 17, Figs 1-2/4A/4B). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion portion as disclosed by Ganelin to have a plate shape, which is common in the art, as an obvious matter of design choice. 
(b) Regarding claim 2: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein: 
the protrusion portion comprises a plurality of protrusion portions (peripheral vanes 8, “radial ribs”, “protruding ribs”, and/or vanes 9); and 
the protrusion portions are formed at intervals in a circumferential direction (all of peripheral vanes 8, “radial ribs”, “protruding ribs”, and/or vanes 9 each comprise a 
(c) Regarding claim 3: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is provided at a predetermined region on the inner peripheral surface of the casing (all Figures).
(d) Regarding claim 4: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein, when viewed in the direction of the axis, the protrusion portion is provided at a position overlapping the outlet of the impeller flow path in the radial direction with respect to the axis (subdividing means 4 and associated “radial ribs” attaching it to the stator 1, as well as restrictive means 7, extends to same radial distance from the axis as the outlet, all Figures; ‘507: stationary disk 50, analogous to subdividing means 4, extends radially outward beyond the radial distance of the outlet of the impeller from the axis, Fig 1A).
(e) Regarding claim 5: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses a step (restrictive means 7’’, Figs 3-4) which is provided on the outer peripheral surface of the cover (Figs 3-4) and is an annular step centered on the axis in the outer flow path (Figs 3-4), wherein the step is provided radially outside the protrusion portion (7’’ radially outside anti-rotation vanes and/or radial ribs of radial disc 5, Figs 3-4). 


 claim 6: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is provided in the outer flow path and the protrusion portion is provided on the inner peripheral surface of the casing and extends from the outlet side of the impeller flow path toward the axis (subdividing means 4 and associated “radial ribs” attaching it to the stator 1, as well as restrictive means 7, extends to same radial distance from the axis as the outlet, all Figures; ‘507: stationary disk 50, analogous to subdividing means 4, extends radially outward beyond the radial distance of the outlet of the impeller from the axis, Fig 1A).
(g) Regarding claim 7: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion portion is curved from one side toward the other side in a circumferential direction with respect to the axis as the protrusion portion goes outward in the radial direction (radial ribs can be spiral or wavy shaped, Par 0055; surface of subdividing means may have protrusions which are spiraled or wavy, Par 0057; protrusion portion 9 may be spiraled or wavy, Par 0059; protrusion features formed in surfaces 11 & 15 of ring piece 10 of subdividing means 4 may be spiraled or wavy, Par 0062; vanes 8, “additional rounded protruding ring element” of Par 0062, and faces 17/18 of Par 0069 may have a curved shape when viewed in circumferential direction, Figs 1-5; subdividing means 4 shown as perpendicular to the axis but may also be formed conically or curved, Par 0003; bearing elements of interface between subdividing means 4 and impeller 2 may be curved, wavy, or have conical surfaces, Par 0003).

 claim 9: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses a seal portion (ring element 16, Par 0070; ‘507: 60) which is provided on a radially inner end portion of the outer flow path, the seal portion being configured to seal leakage of the fluid between the inner peripheral surface of the casing and the outer peripheral surface of the cover (Par 0070).
(i) Regarding claim 11: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein a circumferential dimension of the protrusion portion with respect to the axis gradually decreases as the protrusion portion is separated from the inner peripheral surface of the casing (when the protrusion portion is formed by a wavy profile: radial ribs can be wavy shaped, Par 0055; surface of subdividing means may have protrusions which are wavy, Par 0057; protrusion portion 9 may be wavy, Par 0059; protrusion features formed in surfaces 11 & 15 of ring piece 10 of subdividing means 4 may be wavy, Par 0062; bearing elements of interface between subdividing means 4 and impeller 2 may be wavy, Par 0003).
(j) Regarding claim 12: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses a step (restrictive means 7”, Figs 3-4) is provided on the outer peripheral surface of the cover in the outer flow path (Figs 3-4), wherein the step is an annular step centered on the axis (Figs 3-4).



 claim 13: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin further discloses wherein the protrusion is spaced from the outer peripheral surface of the cover in the axial direction (Figs 1-5; ‘508: Fig 1A). 

Claims 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080181762 to Ganelin which incorporates by reference US 6129507 to Ganelin (henceforth referred to as “‘507”) as evidenced by US 2361521 to Yates and US 20060237914 to Li in view of US 20180347584 to Larosiliere.
(a) Regarding claims 8 & 10: 
(i) Ganelin teaches the centrifugal rotating machine according to claim 1. 
(ii) Ganelin does not explicitly disclose wherein: 
the protrusion portion is twisted from one side toward the other side in a circumferential direction with respect to the axis twist with reference to the inner peripheral surface of the casing as the protrusion portion goes inward in the radial direction; nor 
wherein the protrusion portion is twisted from a front side toward a rear side in a rotation direction of the impeller with reference to the inner peripheral surface of the casing as the protrusion portion goes inward in the radial direction.
(iii) Larosiliere is also in the field of flow channels receiving fluid from the outlet of an impeller (see abstract) and teaches: 
an outer flow path (“return channel” in which return channel vanes 310, Fig 3c) comprising a protrusion portion (return channel vanes 310), 
wherein the protrusion portion is twisted from a front side toward a rear side in a circumferential rotation direction of the impeller (Par 0052, Fig 4a) with respect to 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion portion as disclosed by Ganelin to be twisted as taught by Larosiliere above for the purpose of reducing the outer flow path residual average swirl angle and its spanwise variance, improve the total pressure loss characteristics of the outer flow path while adhering to spacing and design constraints (Par 0007), and controlling aerodynamic loading and local flow structure (Par 0049). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10746196 to Kenworthy teaches a substantially similar structure as Ganelin (e.g. Fig 1 of Kenworthy) however further discloses redirecting vanes (115A/125A/135A/145A/155A) which are shown in the figures (Figs 2-4C) and wherein the redirecting vanes may extend radially outward past the outlet of the impeller (Figs 3-4C). US 7670110 to Erler also teaches protrusion portions (62) formed in a plate shape (Figs 2-3). US 5489186 to Yapp teaches protrusion portions (encounter vanes 28) formed in a plate shape and angled at various angles with respect to a fan direction (Figs 4A-44C).  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745